      Case 4:21-cv-00128 Document 47 Filed on 05/31/21 in TXSD Page 1 of 6




                               UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION

PAUL E. NUNU,                                      §
      Plaintiff                                    §
         vs.                                       §    CIVIL ACTION NO. 4:21-cv-00128
THE STATE OF TEXAS et al,                          §
     Defendants                                    §

            Plaintiffs’ Motion for Leave to Amend Complaint
To the Honorable Gray H. Miller United States District Judge:

       NOW COMES Plaintiff, Paul E. Nunu, through the undersigned counsel of record seeking

Leave of this Court pursuant to Federal Rules of Civil Procedure 15 and 19 to Amend and file the

attached Second Amended Complaint facially challenging the Constitutionality of the Texas

Vexatious Litigant Statutes [Docket # 18], averring in support thereof as follows:

                                     Introduction

       Since this suit has been pending, Defendants Nunu and Risk have taken retaliatory action

against Plaintiff in the form of a conspiracy with non-party actors to liquidate Plaintiffs’ Mothers’

estate for pennies on the dollar to deprive Plaintiff of vested property interests through the use

and application of void judgments which judgments he has herein this case also challenged as

having so issued without due process of law.

       Plaintiff now seeks leave of this Court to further amend his Complaints to add an additional

necessary Defendant to comply strictly, completely and fully with Federal Rule of Civil Procedure



                                               1
       Case 4:21-cv-00128 Document 47 Filed on 05/31/21 in TXSD Page 2 of 6




19.1 Mr. Reiner is a member of the Texas State Bar and so is readily susceptible to service of

process and there is no rational reason why his joinder should not happen.

                                Motion for Leave to Amend

        This motion is filed before the proposed 31 May 2021 DCO deadline for adding parties as

currently proposed in a recently submitted and filed proposed Docket Control Order.




1 Rule 19. Required Joinder of Parties
(a) Persons Required to Be Joined if Feasible.
        (1) Required Party. A person who is subject to service of process and whose joinder will not
deprive the court of subject-matter jurisdiction must be joined as a party if:
        (A) in that person's absence, the court cannot accord complete relief among existing parties; or
        (B) that person claims an interest relating to the subject of the action and is so situated that
disposing of the action in the person's absence may:
        (i) as a practical matter impair or impede the person's ability to protect the interest; or
        (ii) leave an existing party subject to a substantial risk of incurring double, multiple, or otherwise
inconsistent obligations because of the interest. (2) Joinder by Court Order. If a person has not been
joined as required, the court must order that the person be made a party. A person who refuses to join
as a plaintiff may be made either a defendant or, in a proper case, an involuntary plaintiff.(3) Venue. If a
joined party objects to venue and the joinder would make venue improper, the court must dismiss that
party. (b) When Joinder Is Not Feasible. If a person who is required to be joined if feasible cannot be
joined, the court must determine whether, in equity and good conscience, the action should proceed
among the existing parties or should be dismissed. The factors for the court to consider include:
        (1) the extent to which a judgment rendered in the person's absence might prejudice that person
or the existing parties;
        (2) the extent to which any prejudice could be lessened or avoided by:
                 (A) protective provisions in the judgment;
                 (B) shaping the relief; or
                 (C) other measures;
        (3) whether a judgment rendered in the person's absence would be adequate; and
        (4) whether the plaintiff would have an adequate remedy if the action were dismissed for
nonjoinder.
(c) Pleading the Reasons for Nonjoinder. When asserting a claim for relief, a party must state:
        (1) the name, if known, of any person who is required to be joined if feasible but is not joined;
and     (2) the reasons for not joining that person.
(d) Exception for Class Actions. This rule is subject to Rule 23.

                                                    2
       Case 4:21-cv-00128 Document 47 Filed on 05/31/21 in TXSD Page 3 of 6




       The parties conferred and Defendants Nunu and Risk oppose this Motion for Leave to

Amend, while the State of Texas and Defendant Probate Judges did not respond to Plaintiff’s

unsuccessful attempt to confer.

       Plaintiff now seeks leave to amend to sue Howard Reiner, 3410 Mercer Street, Houston,

Texas 77027, (713) 963-8004 Office, (713) 963-8044 Fax, howard@problaw.com, Court

Appointed Dependent Administrator of Plaintiffs’ Mothers’ estate, on the grounds that Mr. Reiner

has actively conspired with Defendants Nunu and Risk, and their lawyer W. Cameron McCulloch

to deprive Plaintiff of his vested inheritance in direct violation of the probated will.

       Specifically, Plaintiff makes the following specific allegations of actionable conduct against

Defendant Howard M. Reiner:

       Defendant Reiner is a joint participant of the constitutional wrongdoing with non-party state

actor Probate Judge Loyd H. Wright (predecessor to Defendant Probate Judge Michael B.

Newman), and Defendants Nunu and Risk and their attorney W. Cameron McCulloch, all acting

in agreement and conspiracy with the common goal to violate Plaintiffs’ federally protected rights

through the knowing use of a void judgment dated 12 January 2017 (App.19) appointing

Defendant Reiner as dependent administrator, therein unlawfully usurping under color of state law

total judicial control over an estate in direct violation of Tex. Estates § 402.001 prohibition against

further action of any nature after independent administration has been created and all conditions

met, and violates the express terms of the probated Will (App.17) commanding that the estate to

administered as an independent administration free of judicial control, thereby unlawfully

encumbering Plaintiffs vested property interests, all as part of a direct scheme to deprive Plaintiff
                                                 3
       Case 4:21-cv-00128 Document 47 Filed on 05/31/21 in TXSD Page 4 of 6




of vested property interests without due process of law;

       Defendant Reiner acting in furtherance of such conspiracy has mis-used his judicially

anointed power as dependent administrator now seeking court approval to permanently deprive

Plaintiff of all vested real property interests by liquidating for pennies on the dollar the entire estate

based upon voidable purported claims created by Defendant Reiner’s intentional malfeasance,

thus under color of law depriving Plaintiff of vested interests without due process of law;

       Defendants’ intentional malfeasance breached his fiduciary duties owed to Plaintiff and the

probate estate in numerous particulars: by having an irreconcilable conflict of interest adverse to

Plaintiff, and then intentionally failing to appear at trial to defend estate property from the invalid

claim of attorney McCulloch, then with stated intent to liquidate the estate to pay a voidable claim

barred by limitations; “An executor or administrator is not permitted by law to pay an indebtedness

barred by limitation. To do so is a fraud upon the estate.”2 See also Tex. Estates § 355.061(b).

       In furtherance of this conspiracy Defendant Reiner has falsely sworn (App.26 p.7) that the

estate has debts to Defendant Risk’ attorney Cameron McCulloch in the amount of $85,129 and

Greenburg & Traurig $10,797, when in truth and in fact the voidable non-interest-bearing monetary

judgment is for less than half that amount, $45,712 and only payable to Defendant Risk. Thus,

Defendant Reiner has falsely sworn to the validity of grossly inflated voidable debts against the

estate as part of a conspiracy to fraudulently liquidate the estate and deprive Plaintiff of vested

property without due process;


2Pinkston   V. Pinkston 266 S.W.2d 515, 519(Tex.Civ.App.Waco1954).

                                                 4
      Case 4:21-cv-00128 Document 47 Filed on 05/31/21 in TXSD Page 5 of 6




       Defendant Reiner acting at the direction of non-party state actor Probate Judge Loyd H.

Wright has mis-used his power breaching fiduciary duties continuously refusing to acknowledge

the unambiguous provision in the probated Will (App.17) that declares Plaintiff as the sole

beneficiary of the Will and sole owner of all estate property as a direct and proximate result of

Defendants Nunu and Risk actions causing the entry of the judgment of 12 January 2017 (App.19).

Defendant Reiner has breached his fiduciary duties to Plaintiff through sworn allegiance to

Defendants Nunu and Risk in spite of the probated Will’s express provision that Defendants Nunu

and Risk are to receive $1 and nothing further.

                                             Prayer

       WHEREFORE PREMISES CONSIDERED, Plaintiff prays that this Honorable Court grant

leave to amend his complaint, and, that this Court grant Plaintiff whatever other relief to which he

might be entitled at law or in equity, or the nature of this cause might require, as the Courts might

deem meet, just and proper.

       Plaintiff prays for general relief.

                                             Respectfully submitted,

                                             /S/ Donald T. Cheatham
                                             Donald T. Cheatham
                                             Texas Bar Number 24029925
                                             SDTX: 32456
                                             9801 Westheimer Road, Suite 300
                                             Houston, Texas 77042
                                             (713) 337-0155 Telephone
                                             (713)400-7696 Telecopier
                                             email: cheathamlaw@aol.com
                                             ATTORNEY FOR PLAINTIFF

                                               5
      Case 4:21-cv-00128 Document 47 Filed on 05/31/21 in TXSD Page 6 of 6




                                     Certificate of Service
The undersigned does hereby certify that he caused service of process upon record counsel
for the Defendants through the Clerk’s CM/ECF system and all other parties individually
pursuant to Federal Rule of Civil Procedure 4 and 5 on the effective date of this filing.
                                                    /S/ Donald T. Cheatham
                                                   Donald T. Cheatham

                                  Certificate of Conference
       The undersigned certifies that he has sought to confer via email with all counsel regarding
the merits of this motion. Defendants Nunu and Risk have express opposition, and Defendants
State of Texas and the Probate Judges have not expressed opposition.
                                                  /S/ Donald T. Cheatham
                                                  Donald T. Cheatham




                                              6
